DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final Office action is in response to Applicant’s CIP application number 16/935,466 filed on 7/22/2020.
	Currently, claims 1-20 are pending and examined. 
Specification
The disclosure is objected to because of the following informalities: in par. [0001], line 2; after “2019,” add -- now U.S. Patent No. 10,822,795 --.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,822,795 in view of US No. 2009/0179137 to Fournier.
All structures of the instant claims are encompassed within the patented claims except for the instant claims are further required an exterior side of the corner joint includes an arcuate exterior face. Fournier discloses a corner bracket (Fig. 12) having an exterior face is arcuate. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have an arcuate exterior face as suggested by Fournier in order to form a continuously smooth corner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2013/0086860 to Solomon et al. (‘Solomon’).
Re claim 1: Solomon discloses a pair of brackets 1600/1600 used to construct a corner joint joining a first studded wall 100 to a second studded wall 100 (Fig. 41B), the pair of brackets including: a first bracket 1600 configured to attach to an upper end of the first studded wall100  and the second studded wall 100; and a second bracket 1600 (e.g. at another corner) configured to attach to a lower end of the first studded wall 100 and the second studded wall 100, wherein each of the first bracket 1600 and the second bracket 1600 are configured such that, when the first studded wall 100 is joined to the second studded wall 100 using the first bracket 1600 and the second bracket 1600 forming the corner joint, an interior side of the corner joint includes two interior faces 2200/2200 coming together at a right-angled corner (wherein 2200 point to, Fig. 41B), and an exterior side of the corner joint directly opposite the right-angled corner includes an arcuate exterior face 1602. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 2: wherein each of the first bracket 1600 and the second bracket 1600 include a first track (between 1603/1604) and a second track (between 1605/1606), wherein the first track of each of the first bracket and the second bracket is configured to attach to the first studded wall 100, and wherein the second track of each of the first bracket and the second bracket is configured to attach to the second studded wall 100.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale